Citation Nr: 1007450	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-03 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability has been submitted and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran had a videoconference hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of the proceeding has been associated with the claims file.

The March 2007 rating decision declined reopening the claim 
finding no new and material evidence had been submitted.  The 
subsequent January 2008 statement of the case (SOC), however, 
reopened the claim and denied it on the merits.  Regardless 
of the RO's actions, the Board is required to consider 
whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been characterized as shown above.

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  An unappealed October 1980 rating decision denied service 
connection for a low back disability, finding the Veteran's 
low back disability was a congenital or developmental 
disability that was not aggravated beyond the normal course 
of the disease by service.  
 
2.  Evidence received since October 1980 rating decision 
raises a reasonable possibility of substantiating the 
Veteran's low back claim.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied the claim 
for entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the October 1980 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for a low back disability is new and material, 
and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by or on behalf of the Veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's 
claim.  Thus, any errors in complying with the notice or 
assistance requirements with respect to that matter are moot.  
The claim on the merits requires additional development, 
which is addressed in the remand below.   
 
New and Material Evidence 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

Congenital or developmental conditions are not personal 
injuries or diseases and, therefore, generally may not be 
service connected as a matter of express VA regulation.  38 
C.F.R. §§ 3.303(c), 4.9 (2009).  There are, however, certain 
limited exceptions to this rule.  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.  VAOPGCPREC 82-90 (July 18, 1990).    

The Veteran claims he injured his low back in 1976 or 1977 
due to a dirt bike accident.  The Veteran asserts that he 
sought medical treatment thereafter and that x-rays showed 
damage to the spine.  The Veteran states that he discussed 
surgical options with the diagnosing doctor, but decided 
against surgery.  Since the injury, the Veteran claims 
continuity of back pain to the present.    
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

In an October 1980 rating decision, the RO denied service 
connection for a low back disability, finding that the 
Veteran's low back disability was a condition pre-existing 
service that was not aggravated beyond the natural 
progression of the disease by service.  The Veteran did not 
file a timely notice of disagreement (NOD) or otherwise 
indicate a desire to appeal the decision to the Board.  As no 
correspondence was received from the Veteran within the 
appeal period perfecting his appeal with respect to the issue 
of entitlement to service connection for a low back 
disability, therefore, the October 1980 rating decision is 
final. 
 
At the time of the October 1980 rating decision, the record 
included service treatment records showing a complaint in 
February 1977 of low back pain for three (3) weeks without 
radiation.  The Veteran reported no prior history of trauma.  
Following examination and diagnostic testing, the examiner 
diagnosed bilateral L5 spondylolysis with minimal listhesis.  
The examiner noted explaining to the Veteran that the 
etiology of the disability was probably developmental.  The 
Board notes that the May 1971 enlistment examination noted a 
normal spine and that the Veteran reported in his 
contemporaneous report of medical history no previous back 
problems.  In November 1977 the Veteran injured his right 
shoulder while playing football.  In August 1978 the Veteran 
reported neck pain, but did not claim low back pain at that 
time.  The Veteran's April 1979 separation examination noted 
a normal spine and the Veteran's contemporaneous report of 
medical history denied a history of recurrent back pain.  

The record also included a September 1980 VA examination.  
The examiner noted a reported 1976 history of back pains in 
the lower section of the back.  On examination, straight leg 
raises were to 90 degrees bilaterally.  The Veteran was able 
to easily touch his toes, could heel and toe walk well, and 
had full lateral flexion.  The examiner's diagnosis was 
bilateral spondylolysis at L5, but did not opine as to 
etiology. 
 
Potentially relevant evidence received since the October 1980 
rating decision includes VA outpatient treatment records, 
written statements from the Veteran's sister and brother-in-
law, and multiple statements from the Veteran, including 
transcripts from the October 2009 Board hearing.   
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims his low back disability was 
incurred or aggravated by service and grew worse after the 
1976 or 1977 motor bike accident.  
 
For evidence to be new and material in this matter, it would 
have to tend to show that the Veteran's back disability was 
incurred in or aggravated by his military service.  The Board 
finds the evidence received since the October 1980 decision 
does.

Initially, the Board notes that VA treatment records from 
March 2008 include a report by the Veteran that his back 
problems began in 1977 after a dirt bike accident when he was 
thrown over the handlebars and lost consciousness on hitting 
the ground.  Thereafter, the original evaluation for his back 
revealed a prior birth defect.  Initially the Veteran 
recovered quickly, but has since experienced remissions and 
exacerbations of pain ever since and that these symptoms are 
getting increasingly worse.  X-rays from March 2008 showed 
evidence of degenerative disc disease at L5-S1, spondylolysis 
at L5, and spondylolisthesis of L5 on S1.  A June 2008 MRI 
showed similar problems.  Thus, the Veteran has a current 
diagnosed low back disability.

The Board also notes the statements from the Veteran, his 
sister, and his brother-in-law.  The March 2008 letter from 
the Veteran's brother-in-law noted that the Veteran had 
borrowed his motorcycle in 1976 and gotten into an accident 
while riding it.  The March 2008 letter from the Veteran's 
sister stated that the motorcycle accident had been in 1976 
or 1977 and that the Veteran had been experiencing back 
problems and pain for years.  Finally, the Veteran has stated 
that he was in a motor bike accident in 1976 or 1977 and that 
he sought medical treatment from a military doctor 
thereafter.  The Board notes that the Veteran's report of an 
in-service motorcycle or motor bike accident was not of 
record at the time of the October 1980 denial.  

The Board notes that the Veteran, his sister, and his 
brother-in-law certainly are competent to report a motorcycle 
accident and resulting experienced and/or observable symptoms 
such as back pain that occurred thereafter.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  These statements 
suggest a continuity of back problems from the noted 1976 or 
1977 motorcycle accident.

Therefore, since October 1980, the newly submitted evidence 
includes a claim of an in-service injury not of record in 
October 1980, a current diagnosis of a low back disability, 
and competent assertions of continuity of symptomatology of 
low back problems from the 1976 or 1977 motor bike accident.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the VA treatment records since 
October 1980, the letters from the Veteran's sister and 
brother-in-law, as well as the Veteran's statements since 
October 1980, at the very least, raise a reasonable 
possibility of substantiating the claim and constitute new 
and material evidence sufficient to reopen the Veteran's 
claim. 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disability 
is reopened; the appeal is granted to this extent only.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits can be reached for 
the issue on appeal in this case.

As discussed above, the Veteran's claim for entitlement to 
service connection for a low back disability was denied in an 
October 1980 rating decision on the basis that the Veteran 
had a pre-existing back condition that was not aggravated 
beyond the natural progression by military service.  The RO 
appears to have based its decision on the February 1977 
service treatment record that noted that the probable 
etiology of the Veteran's recently diagnosed bilateral L5 
spondylolysis with minimal listhesis was developmental.  

In this case, however, there is now lay evidence of record 
suggesting that the Veteran may have sustained a superimposed 
injury.  Specifically, the Board observes the Veteran's, his 
sister's, and brother-in-law's reports of a 1976 or 1977 
motorcycle accident, after which the Veteran experienced 
periodic back pain and other problems.  

Given the lay testimony suggesting the possibility of a 
superimposed injury, the Board finds that a VA examination is 
warranted to clarify the issue.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (if the medical evidence of record 
is insufficient, the Board is free to supplement the record 
by seeking an advisory opinion or ordering a medical 
examination). 

The RO should also take the opportunity to obtain relevant VA 
outpatient treatment records from September 2009 to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
low back disability from the appropriate 
VA facilities from September 2009 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for a VA 
medical examination for the purposes of 
determining the approximate onset date 
and/or etiology of his low back 
disability.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner is requested to 
specifically discuss: the February 1977 
service treatment record diagnosing 
bilateral L5 spondylolysis with minimal 
listhesis and noting probable 
developmental etiology and no previous 
history of trauma; the April 1979 
separation examination and report of 
medical history noting a normal spine and 
denying a history of recurrent back pain, 
respectively; the September 1980 VA 
examination; and the Veteran's, his 
sister's March 2008, and his brother-in-
law's March 2008 statements regarding a 
1976 or 1977 motorcycle accident and 
subsequent periodic ongoing back pain and 
other back problems.  Following a review 
of the relevant evidence in the claims 
file, the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to provide an opinion on 
the following: 

a.  As to any congenital or development 
defect identified on examination, is it at 
least as likely as not  that such defect 
was subject to a superimposed injury that 
resulted in additional, permanent 
disability?
 
b.  As to any disease process of the spine 
identified on examination, is it at least 
as likely as not that such disability 
began during service or is otherwise 
linked to any incident of service?  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 
 
3.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the Veteran's claim for 
entitlement to service connection for a 
low back disability on a de novo basis.  
If the benefit sought on appeal is denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case (SSOC) and given the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


